Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 26-50 are pending.

Examiner Note
3.		The current application comprises newly amended subject matter regarding “formation of a beam”. The current application’s originally filed specification paragraph [0025] describes the use of directional beam, beamforming, or antenna beam to enable determination of relative position of a transmitting and receiving device at each end of the communication path. In other words, three types of beams (directional, forming, and antenna) are exampled for determination of relative positions.
		Dependent claims (28 and 29 of claim 1 for example) state the identification of the relative position to use a directional beam and antenna beam. The dependence of the claims implies that both directional beam and antenna beam are both “formation of a beam between the transmitter and the receiver” used for the claimed determination performed. Paragraph [0025] describes directional beam use such as beamforming (thereby directly stating that directional beam and beamforming are the same or that beamforming is a limited scope within a broader scope regarding directional beaming) and examples implementation by IEEE 802.11ac between access points and stations. Paragraph [0025] further describes an antenna beam can be directed between the transmitter and the receiver using IEEE 802.11ac. 
The IEEE standard dictionary of electrical and electronics terms defines beam (1) focused emission from an electromagnetic or active acoustic transmitter. The beam is defined by the main lobe of the antenna pattern and (2) the formation of radiation into a constrained solid angle using an antenna. The current application describes the three terms to perform the same function and does provide any identifiable differences between the terminology. Normal in the art terminology interchanges the use of beam antenna (not antenna beam), beam forming, and directional beaming to describe the same technology of focusing/limiting transmission to a particular angle/direction. 
Therefore, claiming to “determine whether a transmitter … at a first position is capable of determining a second position of a receiver … relative to the first position … based on formation of a beam between the transmitter and the receiver” specifically limits the scope of interpretation to beamforming. Wherein, as identified above, the term “beamforming” is interchangeable with and/or comprises no patentable difference between directional beaming and beam antenna. 
In summary, Such an interpretation will be utilized below in the rejection.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US Patent Application Publication 2010/0053164 with publication date 3/4/2010), herein after referred to as Imai, in view of Kaine (US Patent Application Publication 2019/0027113).
Regarding independent claim 26, Imai discloses a system for display screen configuration (abstract) comprising: storage (figure 6B and paragraphs [0053]-[0054] describes the computing system 600 suitable for implementing embodiments of the present invention including memory 624 for storing instructions); 
at least one processor to execute instructions to cause the at least one processor (Figure 6B reference processors 622 connected with memory 624. Additionally, figure 2A describes the rendering engine 208 in paragraph [0035] to perform processing in accordance with the flow chart of figures 3A-3C. This describes rendering engine 208 as a processor and the flow charts as executed instructions.) to: 
[ ];
[ ], identify the second position relative to the first position based on sensor data (figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206 described in paragraph [0034] describes the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other); and
in response to identifying the second position relative to the first position, adjust one or more coordinates of one or more of the first display screen and the second display screen within a graphic properties page related to configuration of content rendering between the first display screen and the second display screen (Paragraph [0035] describes host display 202 to obtain position data 214 and 216, obtained via sensors 210, of displays 204 and 206 which is processed by multiple-display rendering engine 208 to output pixel data of the 3D content to be shown on the displays. Figures 1A-1D depict various examples of the rendered pixel output relative to the identified relative position. Displayed images are a visualization of graphic properties of pixels. Changing of the displays based on physical location regards configuration of content rendering between the multiple displays which relates to said graphic properties of the pixels.).
Imai does not specifically disclose to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver;
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam.
Kaine discloses to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver (Paragraph [0022] describes focusing signal transmission directly from the transmitter from a source/first device to the receiver of a second device (both devices have beamforming). However, with the devices moving relative to one another constant motion requires continuous need to refocus/steer the directed signal from the transmitter to the receiver. Paragraph [0023] describes the processing of steering or regenerating the beam via analysis of the signal strength (of the beam) on the receiver to determine an optimal direction (description of relative position/location) of the device.)
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam (Paragraph [0024] describes to determine a precise initial beam position aimed at a start position of a device relative to another device. Therein after in response to the determination performed based on formation of a beam between the transmitter and receiver, sensors are used to establish a 3D space or model to map the device being moved from position to position relative to the other device. It is noted this sensor data is interpreted to be related to the location and orientation L/O data  214 of prior art Imai.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s sensors which output location and orientation data with the known technique of comprising a determined precise initial beam position between devices via beamforming which in response thereto the positons of the devices relative to one another are identified and location and sensor data may be output yielding improved real-time image displaying functions of devices which constantly move relative to another as disclosed by Kaine (paragraphs [0023]-[0024]).
Regarding claim 27, Kaine discloses the system of claim 26 wherein the at least one processor is to, in response to determining that the transmitter is incapable of determining the second position relative to the first position, indicate that manual adjustment of the one or more coordinates of one or more of the first display screen and the second display screen within the graphics properties page should be implemented (Paragraph [0023] describes when the steered direction of the beam does not match with the moved position of the device a mismatch between the image that is shown to the user and the motion of the device is displayed. The displayed mismatch/stuttering or loss of video smoothness is interpreted to be an indication that adjustment of the position of the device to the capable/sufficiently accurate beam direction is required. Paragraph [0023] describes the device moving is performed via a user and therefore the position adjustment is done manually.).
Regarding claim 28, Kaine discloses the system of claim 26, wherein at least one processor is to identify the second position relative to the first position using a directional beam (Paragraphs [0022]-[0024] specifically describe the use of beamforming to identify positions of devices relative to one another. See examiner note above equating directional beam to beamforming.).
Regarding claim 29, Kaine discloses the system of claim 26, wherein at least one processor is to identify the second position relative to the first position using an antenna beam (Paragraphs [0022]-[0024] specifically describe the use of beamforming to identify positions of devices relative to one another. See examiner note above equating antenna beam to beamforming.).
Regarding claim 30, Imai discloses the system of claim 26, wherein the first display screen is a primary display screen and the second display screen is a secondary display screen (Figure 2A regards first display 212 to be comprised by a host display 202 interpreted to be primary display screen. Figure 2A regards second displays 204 or 206 to be comprised within mobile device 204 and 206 interpreted to be secondary in that they are not the host device.). 
Regarding claim 31, Imai discloses the system of claim 26, wherein the at least one processor is to: 
identify a change in the second position relative to the first position; and 
modify and configure a coordinate system of the second display screen in response to the change in the second position relative to the first position (Figure 3A step 310 described in paragraph [0041] states after the display has rendered pixels on host display the process (of figure 3A) repeats returning to step 302 where the physical positions of each secondary displays are obtained again. In this manner, the content displayed on each display component are based on positions relative to the host display as the user moves the displays (mobile displays 204 and 206). Movement and update of displays are depicted in examples of figures 1A-1D.). 
Regarding independent claim 32, Imai discloses a method of display screen configuration (abstract) comprising: 
[ ];
[ ], identifying, by executing an instruction with the at least one processor (Figure 6B reference processors 622 connected with memory 624. Additionally, figure 2A describes the rendering engine 208 in paragraph [0035] to perform processing in accordance with the flow chart of figures 3A-3C. This describes rendering engine 208 as a processor and the flow charts as executed instructions.), the second position relative to the first position based on sensor data (figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206 described in paragraph [0034] describes the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other); and
in response to identifying the second position relative to the first position, adjusting, by executing an instruction with the at least one processor, one or more coordinates of one or more of the first display screen and the second display screen within a graphic properties page related to configuration of content rendering between the first display screen and the second display screen (Paragraph [0035] describes host display 202 to obtain position data 214 and 216, obtained via sensors 210, of displays 204 and 206 which is processed by multiple-display rendering engine 208 to output pixel data of the 3D content to be shown on the displays. Figures 1A-1D depict various examples of the rendered pixel output relative to the identified relative position. Displayed images are a visualization of graphic properties of pixels. Changing of the displays based on physical location regards configuration of content rendering between the multiple displays which relates to said graphic properties of the pixels.).
Imai does not specifically disclose to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver;
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam.
Kaine discloses to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver (Paragraph [0022] describes focusing signal transmission directly from the transmitter from a source/first device to the receiver of a second device (both devices have beamforming). However, with the devices moving relative to one another constant motion requires continuous need to refocus/steer the directed signal from the transmitter to the receiver. Paragraph [0023] describes the processing of steering or regenerating the beam via analysis of the signal strength (of the beam) on the receiver to determine an optimal direction (description of relative position/location) of the device.)
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam (Paragraph [0024] describes to determine a precise initial beam position aimed at a start position of a device relative to another device. Therein after in response to the determination performed based on formation of a beam between the transmitter and receiver, sensors are used to establish a 3D space or model to map the device being moved from position to position relative to the other device. It is noted this sensor data is interpreted to be related to the location and orientation L/O data  214 of prior art Imai.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s sensors which output location and orientation data with the known technique of comprising a determined precise initial beam position between devices via beamforming which in response thereto the positons of the devices relative to one another are identified and location and sensor data may be output yielding improved real-time image displaying functions of devices which constantly move relative to another as disclosed by Kaine (paragraphs [0023]-[0024]).
Regarding claim 33, Kaine discloses the method of claim 32, further including in response to determining that the transmitter is incapable of determining the second position relative to the first position, indicate that manual adjustment of the one or more coordinates of one or more of the first display screen and the second display screen within the graphics properties page should be implemented (Paragraph [0023] describes when the steered direction of the beam does not match with the moved position of the device a mismatch between the image that is shown to the user and the motion of the device is displayed. The displayed mismatch/stuttering or loss of video smoothness is interpreted to be an indication that adjustment of the position of the device to the capable/sufficiently accurate beam direction is required. Paragraph [0023] describes the device moving is performed via a user and therefore the position adjustment is done manually.).
Regarding claim 34, Kaine discloses the method of claim 32, further including identifying the second position relative to the first position using a directional beam (Paragraphs [0022]-[0024] specifically describe the use of beamforming to identify positions of devices relative to one another. See examiner note above equating directional beam to beamforming.).
Regarding claim 35, Kaine discloses the method of claim 32, further including identifying the second position relative to the first position using an antenna beam (Paragraphs [0022]-[0024] specifically describe the use of beamforming to identify positions of devices relative to one another. See examiner note above equating antenna beam to beamforming.).
Regarding claim 36, Imai discloses the method of claim 32, further including: 
identifying a change in the second position relative to the first position; and 
modifying and configure a coordinate system of the second display screen in response to the change in the second position relative to the first position (Figure 3A step 310 described in paragraph [0041] states after the display has rendered pixels on host display the process (of figure 3A) repeats returning to step 302 where the physical positions of each secondary displays are obtained again. In this manner, the content displayed on each display component are based on positions relative to the host display as the user moves the displays (mobile displays 204 and 206). Movement and update of displays are depicted in examples of figures 1A-1D.). 
Regarding claim 37, Imai discloses the method of claim 32, wherein the first display screen is a primary display screen and the second display screen is a secondary display screen (Figure 2A regards first display 212 to be comprised by a host display 202 interpreted to be primary display screen. Figure 2A regards second displays 204 or 206 to be comprised within mobile device 204 and 206 interpreted to be secondary in that they are not the host device.). 
Regarding independent claim 38, Imai discloses a non-transitory computer-readable medium for display screen configuration comprising instructions (figure 6B and paragraphs [0053]-[0054] describes the computing system 600 suitable for implementing embodiments of the present invention including memory 624 for storing instructions) which, when executed (Figure 6B reference processors 622 connected with memory 624. Additionally, figure 2A describes the rendering engine 208 in paragraph [0035] to perform processing in accordance with the flow chart of figures 3A-3C. This describes rendering engine 208 as a processor and the flow charts as executed instructions.), cause at least one processor to at least:
[ ];
[ ], identify the second position relative to the first position based on sensor data (figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206 described in paragraph [0034] describes the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other); and
in response to identifying the second position relative to the first position, adjust one or more coordinates of one or more of the first display screen and the second display screen within a graphic properties page related to configuration of content rendering between the first display screen and the second display screen (Paragraph [0035] describes host display 202 to obtain position data 214 and 216, obtained via sensors 210, of displays 204 and 206 which is processed by multiple-display rendering engine 208 to output pixel data of the 3D content to be shown on the displays. Figures 1A-1D depict various examples of the rendered pixel output relative to the identified relative position. Displayed images are a visualization of graphic properties of pixels. Changing of the displays based on physical location regards configuration of content rendering between the multiple displays which relates to said graphic properties of the pixels.).
Imai does not specifically disclose to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver;
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam.
Kaine discloses to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver (Paragraph [0022] describes focusing signal transmission directly from the transmitter from a source/first device to the receiver of a second device (both devices have beamforming). However, with the devices moving relative to one another constant motion requires continuous need to refocus/steer the directed signal from the transmitter to the receiver. Paragraph [0023] describes the processing of steering or regenerating the beam via analysis of the signal strength (of the beam) on the receiver to determine an optimal direction (description of relative position/location) of the device.)
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam (Paragraph [0024] describes to determine a precise initial beam position aimed at a start position of a device relative to another device. Therein after in response to the determination performed based on formation of a beam between the transmitter and receiver, sensors are used to establish a 3D space or model to map the device being moved from position to position relative to the other device. It is noted this sensor data is interpreted to be related to the location and orientation L/O data  214 of prior art Imai.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s sensors which output location and orientation data with the known technique of comprising a determined precise initial beam position between devices via beamforming which in response thereto the positons of the devices relative to one another are identified and location and sensor data may be output yielding improved real-time image displaying functions of devices which constantly move relative to another as disclosed by Kaine (paragraphs [0023]-[0024]).
Regarding claim 39, Kaine discloses the non-transitory computer-readable medium of claim 38, wherein the instructions, when executed, cause the at least one processor to, in response to determining that the transmitter is incapable of determining the second position relative to the first position, indicate that manual adjustment of the one or more coordinates of one or more of the first display screen and the second display screen within the graphics properties page should be implemented (Paragraph [0023] describes when the steered direction of the beam does not match with the moved position of the device a mismatch between the image that is shown to the user and the motion of the device is displayed. The displayed mismatch/stuttering or loss of video smoothness is interpreted to be an indication that adjustment of the position of the device to the capable/sufficiently accurate beam direction is required. Paragraph [0023] describes the device moving is performed via a user and therefore the position adjustment is done manually.).
Regarding claim 40, Kaine discloses the non-transitory computer-readable medium of claim 38, wherein the instructions, when executed, cause the at least one processor to identify the second position relative to the first position using an antenna beam (Paragraphs [0022]-[0024] specifically describe the use of beamforming to identify positions of devices relative to one another. See examiner note above equating antenna beam to beamforming.).
Regarding claim 41, Kaine discloses the non-transitory computer-readable medium of claim 38, wherein the instructions, when executed, cause the at least one processor to identify a direction of the second display screen relative to the first display screen (paragraph [0023] describes determining an optimal direction of the beam between the transmitter and receiver of two respective devices). 
Regarding claim 42, Imai discloses the non-transitory computer-readable medium of claim 38, wherein the instructions, when executed, cause the at least one processor to:
identify a change in the second position relative to the first position; and 
modifying and configure a coordinate system of the second display screen in response to the change in the second position relative to the first position (Figure 3A step 310 described in paragraph [0041] states after the display has rendered pixels on host display the process (of figure 3A) repeats returning to step 302 where the physical positions of each secondary displays are obtained again. In this manner, the content displayed on each display component are based on positions relative to the host display as the user moves the displays (mobile displays 204 and 206). Movement and update of displays are depicted in examples of figures 1A-1D.).
Regarding claim 43, Imai discloses the non-transitory computer-readable medium of claim 38, wherein the first display screen is a primary display screen and the second display screen is a secondary display screen (Figure 2A regards first display 212 to be comprised by a host display 202 interpreted to be primary display screen. Figure 2A regards second displays 204 or 206 to be comprised within mobile device 204 and 206 interpreted to be secondary in that they are not the host device.). 
Regarding independent claim 44, Imai discloses a system for display screen configuration (abstract) comprising: 
a first transmission device associated with a first display screen at a first position (Figure 2A reference MD rendering engine 28 described in paragraph [0034] to transmit and receive transmissions. Figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206 described in paragraph [0034] the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other); 
storage to store instructions (figure 6B and paragraphs [0053]-[0054] describes the computing system 600 suitable for implementing embodiments of the present invention including memory 624 for storing instructions); and
a processor to execute instructions (Figure 6B reference processors 622 connected with memory 624. Additionally, figure 2A describes the rendering engine 208 in paragraph [0035] to perform processing in accordance with the flow chart of figures 3A-3C. This describes rendering engine 208 as a processor and the flow charts as executed instructions.) to: 
[ ];
[ ], cause the first transmission device to identify the second position relative to the first position based on sensor data (figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206 described in paragraph [0034] describes the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other); and
in response to identifying the second position relative to the first position, adjust one or more coordinates of one or more of the first display screen and the second display screen within a graphic properties page related to configuration of content rendering between the first display screen and the second display screen (Paragraph [0035] describes host display 202 to obtain position data 214 and 216, obtained via sensors 210, of displays 204 and 206 which is processed by multiple-display rendering engine 208 to output pixel data of the 3D content to be shown on the displays. Figures 1A-1D depict various examples of the rendered pixel output relative to the identified relative position. Displayed images are a visualization of graphic properties of pixels. Changing of the displays based on physical location regards configuration of content rendering between the multiple displays which relates to said graphic properties of the pixels.).
Imai does not specifically disclose to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver;
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam.
Kaine discloses to determine whether a transmitter of a first display screen at a first position is capable of determining a second position of a receiver of a second display screen relative to the first position, the determination performed based on formation of a beam between the transmitter and the receiver (Paragraph [0022] describes focusing signal transmission directly from the transmitter from a source/first device to the receiver of a second device (both devices have beamforming). However, with the devices moving relative to one another constant motion requires continuous need to refocus/steer the directed signal from the transmitter to the receiver. Paragraph [0023] describes the processing of steering or regenerating the beam via analysis of the signal strength (of the beam) on the receiver to determine an optimal direction (description of relative position/location) of the device.)
in response to determining that the transmitter of the first display screen is capable of determining the second position relative to the first position, identify the second position relative to the first position based on the beam (Paragraph [0024] describes to determine a precise initial beam position aimed at a start position of a device relative to another device. Therein after in response to the determination performed based on formation of a beam between the transmitter and receiver, sensors are used to establish a 3D space or model to map the device being moved from position to position relative to the other device. It is noted this sensor data is interpreted to be related to the location and orientation L/O data  214 of prior art Imai.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s sensors which output location and orientation data with the known technique of comprising a determined precise initial beam position between devices via beamforming which in response thereto the positons of the devices relative to one another are identified and location and sensor data may be output yielding improved real-time image displaying functions of devices which constantly move relative to another as disclosed by Kaine (paragraphs [0023]-[0024]).
Regarding claim 45, Kaine discloses the system of claim 44, wherein the processor is to, in response to determining that the first transmitter is incapable of determining the second position relative to the first position, indicate that manual adjustment of the one or more coordinates of one or more of the first display screen and the second display screen within the graphics properties page should be implemented (Paragraph [0023] describes when the steered direction of the beam does not match with the moved position of the device a mismatch between the image that is shown to the user and the motion of the device is displayed. The displayed mismatch/stuttering or loss of video smoothness is interpreted to be an indication that adjustment of the position of the device to the capable/sufficiently accurate beam direction is required. Paragraph [0023] describes the device moving is performed via a user and therefore the position adjustment is done manually.).
Regarding claim 46, Kaine discloses the system of claim 44, wherein the beam formed between the first transmission device and the second transmission device includes at least one of a directional beam or an antenna beam (Paragraphs [0022]-[0024] specifically describe the use of beamforming to identify positions of devices relative to one another. See examiner note above equating directional beam or antenna beam to beamforming.).
Regarding claim 47, Imai discloses the system of claim 44, wherein the first transmission device is to determine a direction of the second display screen relative to the first display screen (Figure 3A step 310 described in paragraph [0041] states after the display has rendered pixels on host display the process (of figure 3A) repeats returning to step 302 where the physical positions of each secondary displays are obtained again. In this manner, the content displayed on each display component are based on positions relative to the host display as the user moves (identified moving direction) the displays (mobile displays 204 and 206). Movement and update of displays are depicted in examples of figures 1A-1D.). 
Regarding claim 48, Imai discloses the system of claim 44, wherein: 
the first transmission device to identify a change in the second position relative to the first position; and 
the processor is to execute the instructions to: modify and configure a coordinate system of the second display screen in response to the change in the second position relative to the first position (Figure 3A step 310 described in paragraph [0041] states after the display has rendered pixels on host display the process (of figure 3A) repeats returning to step 302 where the physical positions of each secondary displays are obtained again. In this manner, the content displayed on each display component are based on positions relative to the host display as the user moves the displays (mobile displays 204 and 206). Movement and update of displays are depicted in examples of figures 1A-1D.). 
Regarding claim 49, Imai discloses the system of claim 44, wherein the first display screen is a primary display screen and the second display screen is a secondary display screen (Figure 2A regards first display 212 to be comprised by a host display 202 interpreted to be primary display screen. Figure 2A regards second displays 204 or 206 to be comprised within mobile device 204 and 206 interpreted to be secondary in that they are not the host device.). 
Regarding claim 50, Imai discloses the system of claim 44, wherein the first display screen is a main display screen and the second display screen is an extended display screen (Figure 2A regards first display 212 to be comprised by a host display 202 interpreted to be the main display screen in view of figure 1A since it is larger and performs the rending processing. Figure 2A regards second displays 204 or 206 to be comprised within mobile device 204 and 206 interpreted to be an extended display screen in view of figure 1A wherein mobile device 102 depicts an extended screen of the main screen 101). 

Response to Arguments
5.		Applicant’s arguments with respect to claim(s) have been considered and relate towards newly amended subject matter argued particularly against previously cited prior art Dahl. Further search and consideration has provided prior art Kaine utilized in combination with previously cited prior art Imai to reject the subject matter. Please refer to the above office action as rebuttal. This action is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622